Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 1 of 16 PageID #: 1410
                 PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL




                       UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS

DAMONIE EARL, LINDA RUGG, ALESA
BECK, TIMOTHY BLAKEY, JR.,
STEPHANIE BLAKEY, MARISA                         Civil Action No. 4:19-cv-00507
THOMPSON, MUHAMMAD MUDDASIR
KHAN, ELIZABETH COOPER, JOHN
ROGERS, VALERIE MORTZ-ROGERS, and
LAKESHA GOGGINS, each individually and
on behalf of all others similarly situated,
                                              [PUBLIC VERSION OF DOCUMENT
Plaintiffs.                                         FILED UNDER SEAL]

v.

THE BOEING COMPANY,
SOUTHWEST AIRLINES CO.,

 Defendants.



              PLAINTIFFS’ MOTION TO AMEND THE SCHEDULING ORDER
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 2 of 16 PageID #: 1411
                  PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


                                        INTRODUCTION

        On March 6, 2020—after a February 25, 2020 hearing—the Court entered a First Amended

Scheduling Order in this matter. (ECF No. 66.) In the two months since, a global pandemic has

constrained nearly every aspect of the litigation process; Defendants have refused to even discuss

deposition scheduling (amongst other stonewalling); and Plaintiffs have retained new co-counsel

after one of the law firms working on this case abruptly moved to withdraw. Plaintiffs respectfully

move the Court to enter a Second Amended Scheduling Order that accounts for the above—while

serving the parties’ shared desire for efficiency and the Court’s (and potentially the Fifth Circuit’s)

need for a fulsome record at the class certification stage. Plaintiffs’ proposed schedule—Exhibit

A here—does exactly this, smoothing out the entire schedule to address travel and logistical

constraints; bifurcating discovery that can be cleanly segmented between class certification and

merits (specifically, expert reports and depositions); and providing both parties extra time to

conduct discovery that cannot be cleanly segmented between class certification and merits

(specifically, document production and fact depositions).

        All parties agree that the once-in-a-lifetime circumstances here require a significant

amendment to the procedural schedule to fairly allow the parties to make their respective cases.

However, after initially promising communications about a joint proposed Second Amended

Scheduling Order, Defendant Southwest Airlines (“Southwest”) took the position that an amended

schedule must insulate many or all of Southwest’s fact witnesses from deposition until after class

certification.



                                                            But it is also legally untenable, as these

Southwest employees’ actions and communications are directly relevant to class certification
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 3 of 16 PageID #: 1412
                  PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


under (among other things) the Fifth Circuit’s en banc decision in Torres v. S.G.E. Management,

LLC, 838 F.3d 629 (5th Cir. 2016) (en banc).

       When it became clear that Southwest would not obtain Plaintiffs’ consent to the complete

bifurcation of class and merits discovery, its counsel abandoned discussions of the proposed

schedule without explanation, instead taking the position that Southwest would allow no more than

a 60-day extension to the present schedule. Boeing followed.

                                         BACKGROUND

       On March 6, 2020—after a February 25, 2020 hearing—the Court entered a First Amended

Scheduling Order in this matter. (ECF No. 66.) Shortly thereafter, the entire nation—including

Texas and the respective home cities of the attorneys in this matter—was placed under quarantine

as the United States faces its greatest public health disruption in a century. Travel, in-person

meetings, support staff availability, and other core aspects of the civil litigation process have been

suspended or sharply constrained, with no clear end in sight. Plaintiffs have continued to diligently

prosecute this matter, including seeking discovery from Defendants, reviewing documents,

communicating with clients, and filing and opposing motions; but the reality is that a COVID-

constrained travel and coworking environment has slowed all aspects of this litigation and has

placed a hard cap on the amount of things that can be efficiently done at once.

       At the same time, lead counsel Bathaee Dunne’s ostensible co-counsel at Pierce Bainbridge

stopped working on this case—and stopped responding to substantive communications—several

weeks ago, and recently moved to withdraw. Although Capshaw DeRieux remains as co-counsel

and Dovel & Luner has recently appeared as co-counsel, the abrupt withdrawal of Pierce

Bainbridge significantly decreased the number of attorneys working on behalf of Plaintiffs until

Dovel & Luner was able to appear.



                                                  2
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 4 of 16 PageID #: 1413
                 PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


       Finally, in the past three months Defendants have sought to delay the progression of

discovery in this matter at every turn. As a practice, Boeing and Southwest often wait a week or

more before acknowledging deficiency letters, then filibuster to further delay substantive

responses; they are strategically unavailable for meet-and-confer teleconferences that might

advance contested discovery issues (or at least bring them before the Court for resolution); and

they flatly refuse to discuss deposition scheduling, despite repeated attempts by Plaintiffs to

cooperatively set dates and COVID-friendly (or, to be clear, -unfriendly) accommodations for fact

depositions.

       For all these reasons, on April 28, 2020, Plaintiffs stated in their filing (ECF No. 82) that

they wished to discuss an amended procedural schedule. On Friday, May 1, 2020, Edward

Grauman of Bathaee Dunne reached out to Defendants to request a lead-and-local meet-and-confer

on “an adjustment to the schedule in this matter in light of Pierce Bainbridge’s withdrawal and the

COVID-19 pandemic” for the following Monday, May 4, 2020. (Dunne Decl. Ex. B at 6.)

Defendants agreed, and Southwest’s counsel stated: “Please send us proposed changes to the

schedule by 10AM on Monday so that we can consider in advance of the call and be efficient.”

(Id.) On Sunday evening, May 3, 2020—twelve hours before Southwest’s requested deadline—

Plaintiffs’ counsel emailed a proposed Second Amended Scheduling Order to Defendants. (Id. at

5.)

       The next day, May 4, 2020, lead and local counsel for all parties attended a telephonic

meet-and-confer. On the hour-long call, Defendants initially refused to provide any position on the

proposed Second Amended Scheduling Order, until eventually Southwest’s counsel stated that any

amendment to the schedule would need to segment fact discovery such that most (and potentially

all) of Southwest’s fact witnesses would not be deposed until after class certification. Plaintiffs’



                                                 3
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 5 of 16 PageID #: 1414
                 PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


counsel stated this was unworkable under the facts of this case and the applicable Fifth Circuit law

on classwide reliance/RICO causation, but Southwest’s counsel disagreed. The parties reached

impasse, and Southwest’s position regarding the procedural schedule was further clarified in the

days following the May 4, 2020, meet-and-confer:

               We are opposed to the schedule changes as proposed, but we are
               ultimately not opposed to a 60-day extension of the deadlines in
               light of COVID-19 and your representations that you need more
               time. Our full opposition to your proposal will be set forth in the
               response to any motion you file.

(Id. at 1-2.) On May 6, counsel for Boeing noted Boeing’s agreement with Southwest’s final

position regarding an amended procedural schedule. (Id. at 1.)

       Given (i) the time-sensitive nature of the scheduling issue and the inability of Defendants

to work cooperatively toward a mutually beneficial (and workably realistic) amendment of the

procedural schedule to account for COVID-19, (ii) Plaintiffs’ co-counsel change, and (iii)

Defendants’ production and deposition delays, Plaintiffs were forced to file this opposed motion.

Plaintiffs’ proposed Second Amended Scheduling Order is Exhibit A to this filing.

                                          ARGUMENT

       Between the COVID-19 pandemic, the recent retention of new co-counsel in this matter,

and a multi-front campaign of slow-walking by Defendants on discovery—especially on the

scheduling of fact depositions—there is a need to amend the procedural schedule. Indeed, for a

long time Defendants did not appear to dispute this—until Southwest’s counsel announced in the

middle of a meet-and-confer that his client would not agree to any sort of staging of the discovery

schedule (for example, the straightforward, resource-efficient bifurcation of expert discovery

between class certification and “merits” stages) without revisiting an issue previously rejected as

unworkable: a hard segmentation of fact discovery, and specifically fact depositions, between

“certification facts” and “merits facts.” But Southwest’s putative factual phasing is no more doable
                                                 4
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 6 of 16 PageID #: 1415
                  PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


now than it ever has been: neither the COVID-19 pandemic, nor any other constraint on the case

schedule here, has unbound the inextricably intertwined nature of Rule 23 facts and so-called

“merits” facts in this matter.

       As the Court has recognized, including at the February 25, 2020, hearing in this matter, the

class certification inquiry requires significant fact-finding—and the Court’s decision on class

certification is likely to be immediately appealed to the Fifth Circuit under Fed. R. Civ. P. 23(f).

(Dunne Decl. Ex. C at 43:12-19.) Under Fifth Circuit law, the factual details of Southwest and

Boeing’s scheme to defraud—including the companies’ coordination, their cover-up, and the

horrifying nature of what they sought to conceal—are squarely relevant to the class certification

inquiry under Plaintiffs’ theory of causation and harm.

       In Torres, the Fifth Circuit made clear that evidence of the “structure” and “inherent

concealment” of a scheme to defraud are relevant at the class certification stage where—as here—

plaintiffs seek to prove common causation in a civil RICO predicated on wire fraud. 838 F.3d at

640. There, “[t]he Plaintiffs’ claims under [their] foreseeability theory of proving causation

w[ould] rise or fall on common evidence,” and “[t]he facts necessary to prove that the Defendants

operated a fraudulent pyramid scheme w[ould] also suffice to show under Bridge[ v. Phoenix Bond

& Indemnity Co., 553 U.S. 639, 648 (2008)] that fraud caused the Plaintiffs’ injuries.” Id. at 640-

41. “Accordingly, under this theory of causation, individualized issues of causation w[ould] not

predominate.” Id. Under Torres, where the nature of a fraudulent scheme is such that if the truth

were known, class members would not have participated, “Plaintiffs . . . may use a common

inference of reliance to prove proximate causation under RICO.” Id. at 643. Moreover, under

Torres, “speculation alone that a hypothetical class member could have [participated in the




                                                 5
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 7 of 16 PageID #: 1416
                  PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


scheme] despite knowing of the fraud . . . does not cause individual issues of reliance of

participate” where the alleged scheme is sufficiently callous. Id. at 645.

       Here, as in Torres, causation is alleged classwide: a terrifying defect attributable to and

aggressively covered-up by Southwest and Boeing as part of a scheme to defraud airline ticket

purchasers as a group, caused a classwide ticket overcharge. Under Torres, the structure of the

scheme and its concealment are not just relevant, but perhaps dispositive, in the Court’s

forthcoming class certification inquiry in this action.

       As Plaintiffs have consistently explained, and as the Court has recognized, the factual

inquiry necessary for an adequate class certification record in this matter is not neatly (or even

possibly) segmentable from so-called “merits” factual discovery on a deponent-by-deponent

basis—but that is exactly what Southwest has demanded in negotiations over a proposed Second

Amended Scheduling Order. Indeed, Southwest’s counsel asked to “discuss limitations on defense

witness depositions (either the number of them or in some other way), such that there is fact, like

expert, discovery that can reasonably be deferred until after the class certification ruling[.]” (Dunne

Decl. Ex. B at 4.) And, when Plaintiffs responded that such bifurcation was untenable, Southwest

opposed the proposed schedule under discussion and proposed the polar opposite—no more than

a 60-day extension to the current schedule. (Dunne Decl. Ex. B at 6.) In other words, Southwest

would either obtain a complete phasing of all discovery, or it would want no phasing at all. Boeing

echoed the position the same day. (Id. at 1.)

       Now that document production has begun from defendants, this issue is no longer abstract.




                                                  6
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 8 of 16 PageID #: 1417
             PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL




   •




   •




   1




                                      7
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 9 of 16 PageID #: 1418
               PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


      •




      The above emails appear, on their face, to indicate




                                              8
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 10 of 16 PageID #: 1419
                    PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


                                                             To be clear, however, the documents

themselves are ambiguous on some issues: key fact witnesses on the above emails would need to

be deposed prior to class certification to properly contextualize their contents. But that is a case in

point as to why Southwest’s proposed schedule is unworkable: in fact, Plaintiffs have specifically

requested deposition dates for Southwest executives

                                (Dunne Decl. Ex. D at 2-3; Ex. E), and Southwest’s counsel has

specifically stated that these are fact witnesses Southwest is seeking to put off until after class

certification:2

                  We are not willing to present Southwest witnesses for deposition
                  until we have had a chance to depose (or at least work out a
                  reciprocal schedule to depose) at least some Plaintiffs to better
                  understand their allegations and the facts they know.

(Dunne Decl. Ex. D at 1.)

        Finally, a recent eleventh-hour production by Southwest, transmitted at 5:29pm CT on

Friday, May 8, 2020, drastically expands the number of plainly intertwined certification/“merits”

fact witnesses from Southwest—and raises the distinct possibility that Southwest’s counsel is

attempting to leverage the COVID-19 crisis to insulate material witnesses from timely discovery

through a renewed “phasing” argument. To wit, shortly after Southwest stated it would not support

any significant change in the procedural schedule unless most or all of its fact witnesses could




    2
     Notably, when Plaintiffs sought to contact the SWAPA representative at issue in
      , Captain Jon Weaks, Southwest’s counsel at Norton Rose initially made a baseless claim of
representing Weaks to forestall legitimate contact. (Dunne Decl. Ex. F at 3 (“We thus fully expect
that any and all communications or contact, in whatever form, with or directed toward any
Southwest employee related in any way to this litigation or any of the issues, potential issues,
allegations, claims or defenses in the litigation shall be directed to me or my team as counsel for
Southwest.”).) Only after Plaintiffs pointed out potential violations of disciplinary rules by
Southwest’s counsel did he admit that Norton Rose does not represent Weaks, and provide
Plaintiffs with contact information for Weaks’s lawyers. (Id. at 1.)
                                                  9
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 11 of 16 PageID #: 1420
                 PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


delay their depositions until after the class certification inquiry, Southwest dumped a batch of

documents that includes the following:

   •




   •




   •

   •




   •



                                              10
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 12 of 16 PageID #: 1421
                 PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL




   •




       There are reams of other materials in Southwest’s May 8, 2020, document dump, but the

above string of documents is representative of two key scheduling issues raised by this late-stage

production—both of which militate in favor of granting Plaintiffs’ motion:




       Second (and much more simply), this is a very late, seemingly opportunistically-timed

document dump by Southwest. It has come nearly a year after this lawsuit was filed, and less than

two months before initial expert disclosures under the current procedural schedule—in the midst


                                               11
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 13 of 16 PageID #: 1422
                 PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


of a global pandemic, no less. It is hard to square the May 8, 2020, production of swaths of

documents directly pertaining to Southwest’s communications and actions regarding the safety of

the MAX 8—communications in which, among other things,



            —with a “no-excuses” Order Governing Proceedings requiring affirmative

production of relevant documents entered last year, and a stipulated protective order on file since

February.




                                                12
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 14 of 16 PageID #: 1423
                   PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


                                        CONCLUSION

          The Court should enter Plaintiffs’ proposed Second Amended Scheduling Order in this

matter.

 Dated: May 12, 2020
                                               /s/ Brian J. Dunne
 John Jeffrey Eichmann (CA 227472)             Yavar Bathaee (NY 4703443) (Lead Counsel)
 jeff@dovel.com                                yavar@bathaeedunne.com
 Gregory S. Dovel (CA 135387)                  Brian J. Dunne (CA 275689)
 greg@dovel.com                                bdunne@bathaeedunne.com
 Simon Franzini (CA 287631)                    Edward M. Grauman (TX 24081931)
 simon@dovel.com                               egrauman@bathaeedunne.com
 Julien A. Adams (CA 156135)                   Andrew Wolinsky (NY 4892196)
 julien@dovel.com                              awolinsky@bathaeedunne.com
 Jonas Jacobson (CA 269912)                    BATHAEE DUNNE LLP
 jonas@dovel.com                               445 Park Ave. 9th Floor
 DOVEL & LUNER, LLP                            New York, NY 10022
 201 Santa Monica Blvd., Suite 600             Tel: (212) 918-8188
 Santa Monica, CA 90401
 Telephone: 310-656-7066
 Facsimile: 310-657-7069

                                               Elizabeth L. DeRieux (TX 05770585)
                                               ederieux@ capshawlaw.com
                                               S. Calvin Capshaw (TX 03783900)
                                               ccapshaw@capshawlaw.com
                                               CAPSHAW DERIEUX LLP
                                               114 E. Commerce
                                               Gladewater, Texas 75647
                                               Telephone: (903) 236-9800
                                               Facsimile: (903) 236-8787

                                               Attorneys for Plaintiffs




                                              13
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 15 of 16 PageID #: 1424
                 PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


                             CERTIFICATE OF CONFERENCE

       I hereby certify that the undersigned counsel for Plaintiffs has complied with the meet and

confer requirements in Local Rule CV-7(h). Specifically, the undersigned conferred with counsel

for Southwest and Boeing, including Michael A. Swartzendruber and Thomas Farrell, by personal

conference via telephone on May 4 regarding the relief sought by this Motion. Counsel for both

Defendants indicated that they opposed the relief requested herein.

                                                            /s/ Brian J. Dunne
                                                            Brian J. Dunne




                                               14
Case 4:19-cv-00507-ALM Document 92 Filed 05/12/20 Page 16 of 16 PageID #: 1425
                PUBLIC VERSION OF DOCUMENT FILED UNDER SEAL


                               CERTIFICATE OF SERVICE

       I hereby certify that on May 12, 2020, a true and correct copy of the above was served via

email through the Eastern District of Texas’s CM/ECF system.

                                                           /s/ Brian J. Dunne
                                                           Brian Dunne




                                               15
